Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 3-4, 6-10, 13, 15 and 18-23 are presented for examination.
Please note: The Non-Final Office action mailed 01/15/2021, is being withdrawn because previously amended claim 1 (see 07/14/2020 claim listing), was inadvertently construed as limiting the scope of compound of formula (I), to tryptophan benzyl ester. A new Non-Final Office action being issued as stated below.  
Applicants’ arguments, filed on 07/14/2021, have been fully considered.  Rejections and/or objections not reiterated from previous Office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.
Applicants’ amendments, filed on 07/14/2021, have each been entered into the record.  Applicants have canceled claims 16-17. Claims 6, 13, 15 remain withdrawn and 21, 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected species (see Office action mailed on06/07/2019). Claims 6, 21 and 23 are directed to non-elected compounds; claim 13 is directed to a composition that requires non-elected additional component; and claim 15 is directed to non-elected methods. Claims 7-10 and 18-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected invention (see Office action mailed on06/07/2019). Therefore, claims 1, 3-4 and 22 are subject of the Office action below.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 4 depends from claim 1 and further requires, wherein the compound of formula (I), is a compound of formula (II). However, the compounds recited in claim 4 are identical to the compounds recited in claim 1, in that each of the variable R’ in the compound of formula (II), is identical to each of the variable R in the compound of formula (I), recited in claim 1. Therefore, claim 4 fails to further limit the subject matter of claim 1 from which it depends.
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Behl (U.S. Pub. No. 20040176436, published on 09/09/2004, cited in the previous Office action) in view of: i) Banowski (U.S. Pub. No. 20040234466, published on 11/25/2004, cited in the previous Office action); and ii) JPH11286423A (published on 10/19/1999, Machine Translation, cited in the previous Office action).
Independent claim 1 is directed to a method for treating body odor comprising administering a tryptophan ester compound of formula (I), to human keratin material.
The specification at page 3, lines 32-35, states: 
“In the framework of the invention, and unless specified otherwise, the term "human keratin material" denotes the skin, for example the skin of the face, of the body, in particular the skin of the hands, feet, underarm, scalp, and skin appendages, in particular hair. Preferably, "human keratin material" denotes the skin” (emphasis added); and 

	at page 4, lines 1-2, states: “In the framework of the invention, the term "body odor" denotes for example underarm odor, plantar odor” (emphasis added).
Regarding claims 1, 4 and 22, Behl teaches a tryptophan ester of compound of formula (I). Please see ¶ 0022 and Figure 1 below for illustration. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Figure 1: 1A) Applicants’ compound of formula (I); 1B) Applicants’ elected compound; and 1C) Behl’s compound of formula (I). 
Behl teaches, wherein: i) X can be H or C(O)R1; and ii) R1 and R2 can each independently, be saturated or unsaturated C2-C18 carbon hydrogen residues. Please see ¶ 0023.
Applicants’ elected compound (see Figure 1B above), wherein R = ethyl moiety (variable (aj), recited in claims 1, 4 and 22), is encompassed by Behl’s compound of formula (I), wherein X = H and R2 = saturated C2 carbon hydrogen residue. For example, Behl (see ¶ 0023 and 0046, Example 2), teaches tryptophan octylester (see Figure 2 below), an exemplary compound, wherein X = H and R2 = saturated C8 carbon hydrogen residue.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Figure 2:  Tryptophan octylester
Behl teaches that the invention relates to the utility of pharmaceutical composition comprising tryptophan esters as therapeutic antioxidants that can be employed in the therapy of conditions caused or aggravated by oxidative processes. Please see ¶ 0001. 
Behl discloses that in general, the body has to be supplied with natural antioxidants such as vitamins C and E in food (e.g., in fruits and vegetables) or they have to be synthesized by the body itself (e.g., via glutathione) in order to protect the cells against oxidative damage. Behl thus envisioned the need to provide novel, in particular, more effective antioxidants having a simple chemical structure, which reach the cellular target regions of oxidative processes at high concentrations due to their good solubility in fat (high lipophilia). Please see ¶ 0004.
Behl discloses that the inventive tryptophan esters have an antioxidative effect in significantly lower EC50 that is up to 100-fold better than polycyclic phenol compounds.  Behl discloses that unlike the polycyclic phenolic compounds, the inventive tryptophan esters do not have any affinity to estrogen receptors and, thus do not have the undesirable side effects of polycyclic phenolic compounds. Please see ¶s 0007-0020.
Behl differs from claim only insofar as Behl is not explicit in teaching: i) body odor as a condition caused or aggravated by oxidative processes; and ii) applying the inventive tryptophan esters to human skin in order to treat body odor. 
Banowski is cited for disclosing the ability of the antioxidants to counteract oxidative processes as the underlying mechanism of action in the inhibition of odor development (see ¶ 0109); and 
JPH11286423A is cited for relating to the utility of antioxidant in the therapy of body odor in healthy men or women (see title of the invention, abstract and ¶s 0001-0015). JPH11286423A discloses experimental odor model caused by oxidative degradation of lipids (see ¶s 0015 and 0035). JPH11286423A discloses tryptophan esters among the therapeutic antioxidants that can be employed in order to suppress body odor (see ¶ 0020), and discloses, wherein the antioxidant composition can be applied to the skin (see ¶s 0016-0023, 0028, 0040-0049, 0063 and 0105). JPH11286423A discloses the therapeutic antioxidants as deodorants (see ¶s 0002-0003 and 0027).
At the time of the filing, a person skilled in the art would have found it obvious to modify Behl with Banowski and JPH11286423A, for the purpose of applying an antioxidant such as a tryptophan ester of instant claims 1, 4 and 22, to human skin, in order to suppress body odor. The person skilled in the art would have had a reasonable expectation that, the application of a tryptophan ester such as tryptophan ethyl ester (recited in claims 1, 4 and 22, see discussions above), i.e., Behl’s compound of formula (I), wherein X = H and R2 = saturated C2 carbon hydrogen residue, to a human skin, would result in the tryptophan ester reaching the cellular target regions of oxidative processes at high concentrations due to their good solubility in fat (high lipophilia). The skilled artisan would have selected a tryptophan ester of Behl for the advantage of the inventive tryptophan ester’s antioxidative effect in significantly lower EC50.
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
"The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflexlnc., 550 U.S. 398,416 (2007). "If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability." Id. at 417. As noted by the Supreme Court in KSR, "[a] person of ordinary skill is also a person of ordinary creativity, not an automaton." Id. at 421.
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus the claims fail to patentably distinguish over the state of the art as represented by the cited references. 
Therefore, the invention as a whole was prima facie obvious at the time of the filing. 
Claims 1, 3-4 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Behl (U.S. Pub. No. 20040176436, published on 09/09/2004, cited in the previous Office action) in view of: i) Banowski (U.S. Pub. No. 20040234466, published on 11/25/2004, cited in the previous Office action); and ii) JPH11286423A (published on 10/19/1999, Machine Translation, cited in the previous Office action) as applied to claims 1, 4 and 22 above and further in view of Moore (U.S. patent No. 4,634,588, issued on 01/06/1987, cited in the previous Office action).
The limitations of claims 1, 4 and 22 as well as the corresponding teachings of Behl, Banowski and JPH11286423A, are described above, and hereby incorporated into the instant rejection. 
The inventions of claim 3 is similar to claim 1, however, claim 3 differs slightly in that the claim requires, for example, a salt of the tryptophan ester.
Although Behl, Banowski and JPH11286423A combined to disclose a tryptophan ester of claim 1 (see discussions above), the cited references do not combine to explicitly disclose a salt of tryptophan ester.
Moore is cited for disclosing deodorants useful in, for example, cosmetics (see title of the invention, abstract and column 2). Moore discloses that amino acids such as tryptophan and salts thereof, can be employed in the formulation. Please abstract, column 2, lines 1-14, column 6, Examples 8-26 and reference claims 1-10. 
Therefore, at the time the instant invention was filed, one skilled in the art would have found it obvious to modify Behl, Banowski and JPH11286423A with Moore in order to apply a salt of tryptophan ester, to human skin, in order to suppress body odor. The person of the ordinary skill in the art would have had a reasonable expectation that, the application of a salt of tryptophan ester of Behl, e.g., tryptophan octyl ester hydrochloride, to a human skin, would result in the tryptophan ester reaching the cellular target regions of oxidative processes at high concentrations due to their good solubility in fat (high lipophilia). The artisan of the ordinary skill would have selected a salt of tryptophan ester for the advantage of the inventive tryptophan ester’s antioxidative effect in significantly lower EC50.
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense.
A reference is good not only for what it teaches by the direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings.  In re Opprecht 12 USPQ2d 1235, 1236 (Fed. Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976).  A reference is not limited to working examples.  In re Fracalossi 215 USPQ 569 (CCPA 1982). 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus the claims fail to patentably distinguish over the state of the art as represented by the cited references. 
Therefore, the invention as a whole was prima facie obvious at the time of the filing. 
Conclusions
No claim is allowable.
If Applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should the Applicants present new claims, Applicants should clearly identify where support can be found in the disclosure.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/
Examiner, Art Unit 1629
/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629